                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


    LESLIE MURILLO,

        Plaintiff,

               v.                                               No. 3:19-cv-01307(WIG)

    ANDREW M. SAUL,
    Commissioner of
    Social Security,

         Defendant.

                                          X


                              RULING ON PENDING MOTIONS


        This is an administrative appeal following the denial of the plaintiff, Leslie Murillo’s,

application for Title II disability insurance benefits (“DIB”) and Supplemental Social Security

Income (“SSI). It is brought pursuant to 42 U.S.C. §405(g).1

        Plaintiff now moves for an order reversing the decision of the Commissioner of the

Social Security Administration (“the Commissioner”), or in the alternative, an order remanding




1
        Under the Social Security Act, the “Commissioner of Social Security is directed to make
findings of fact, and decisions as to the rights of any individual applying for a payment under
[the Act].” 42 U.S.C. §§ 405(b)(1) and 1383(c)(1)(A). The Commissioner’s authority to make
such findings and decisions is delegated to administrative law judges (“ALJs”). See 20 C.F.R.
§§ 404.929; 416.1429. Claimants can in turn appeal an ALJ’s decision to the Social Security
Appeals Council. See 20 C.F.R. §§ 404.967; 416.1467. If the appeals council declines review or
affirms the ALJ opinion, the claimant may appeal to the United States district court. Section
205(g) of the Social Security Act provides that “[t]he court shall have power to enter, upon the
pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision
of the Commissioner of Social Security, with or without remanding the cause for a rehearing.”
42 U.S.C § 405(g).

                                                  1
his case for a rehearing. [Doc. #11]. The Commissioner, in turn, has moved for an order

affirming his decision. [Doc. #12]. After careful consideration of the arguments raised by both

parties, and thorough review of the administrative record, the Court denies Plaintiff’s motion to

reverse/remand and grants the Commissioner’s motion to affirm.

                                      LEGAL STANDARD

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A claimant

will meet this definition if his or her impairments are of such severity that the claimant cannot

perform pervious work and also cannot, considering the claimant’s age, education, and work

experience, “engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. § 423(d)(2)(A).

       The Commissioner must follow a sequential evaluation process for assessing disability

claims. The five steps of this process are as follows: (1) the Commissioner considers whether

the claimant is currently engaged in substantial gainful activity; (2) if not, the Commissioner

considers whether the claimant has a “severe impairment” which limits his or her mental or

physical ability to do basic work activities; (3) if the claimant has a “severe impairment,” the

Commissioner must ask whether, based solely on the medical evidence, the claimant has an

impairment which “meets or equals” an impairment listed in Appendix 1 of the regulations (the

Listings). If so, and it meets the durational requirements, the Commissioner will consider the

claimant disabled, without considering vocational factors such as age, education, and work

experience; (4) if not, the Commissioner then asks whether, despite the claimant’s severe



                                                 2
impairment, he or she has the residual functional capacity to perform his or her past work; and

(5) if the claimant is unable to perform his or her past work, the Commissioner then determines

whether there is other work in the national economy which the claimant can perform. See 20

C.F.R. §§ 404.1520; 416.920. The claimant bears the burden of proof on the first four steps,

while the Commissioner bears the burden of proof on the final step. McIntyre v. Colvin, 758 F.3d

146, 149 (2d Cir. 2014).

        “A district court reviewing a final . . . decision [of the Commissioner of Social Security]

pursuant to section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), is performing an

appellate function.” Zambrana v. Califano, 651 F.2d 842, 844 (2d Cir. 1981). “The findings of

the Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive . . . .” 42 U.S.C. § 405(g). Accordingly, the district court may not make a de novo

determination of whether a plaintiff is disabled in reviewing a denial of disability benefits. Id.;

Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

court’s function is to first ascertain whether the Commissioner applied the correct legal

principles in reaching his conclusion, and then whether the decision is supported by substantial

evidence. Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). Therefore, absent legal error, a

decision of the Commissioner cannot be set aside if it is supported by substantial evidence. Berry

v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982). Substantial evidence is “‘such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). It must

be “more than a scintilla or touch of proof here and there in the record.” Id. If the

Commissioner’s decision is supported by substantial evidence, that decision will be sustained,




                                                  3
        even where there may also be substantial evidence to support the plaintiff’s contrary position.

        Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

I.      BACKGROUND

     a. Facts
                Plaintiff filed her DIB and SSI application on April 11, 2012, alleging an onset of

        disability as of February 1, 2011. Her claim was denied at both the initial and reconsideration

        levels. Thereafter, Plaintiff requested a hearing. On July 15, 2014, a hearing was held before

        Administrative Law Judge Ronald J. Thomas (“the ALJ”). On October 28, 2014, the ALJ issued

        a decision denying Plaintiff’s claims. Plaintiff timely requested review of the ALJ’s decision by

        the Appeals Council. On January 19, 2016, the Appeals Council denied review, making the

        ALJ’s decision the final determination of the Commissioner. Plaintiff filed an appeal.

                On April 6, 2018, the undersigned granted Plaintiff’s motion and remanded the case to

        the Commissioner for further proceedings. Murillo v. Berryhill,3:16-cv-00403, ECF Doc. #28

        (D. Conn. Apr. 6, 2018); R. 963-69. On August 14, 2018, the Appeals Council vacated the ALJ’s

        prior decision and remanded the case to ALJ Thomas for further proceedings consistent with the

        order of the Court. (R. 977). The Order further stated that Plaintiff filed a subsequent claim for

        Title XVI benefits on March 1, 2016, and the State agency found her disabled as of March 1,

        2016. (R. 977).

                On March 11, 2019, a second hearing was held before ALJ Thomas. On June 5,

        2019, the ALJ issued a decision denying Plaintiff’s claims. The Appeals Council denied

        review of the ALJ’s unfavorable decision. This action followed.

                Plaintiff was forty-eight years old on the alleged onset of disability date. She has a high

        school education and past work experience as a nurse’s aide and fast food restaurant manager.


                                                          4
  Plaintiff’s complete medical history is set forth in the Statement of Facts filed by the parties.

  [Doc. ##11-2; 12-1]. The Court adopts these statements and incorporates them by reference

  herein.

b. The ALJ’s Decision
            The ALJ followed the sequential evaluation process to determine whether Plaintiff was

  disabled under the Social Security Act.

            At Step One, the ALJ found Plaintiff has not engaged in substantial gainful activity since

  February 1, 2011. (R. 865). At Step Two, the ALJ found Plaintiff has the following severe

  impairments: degenerative disc disease and stenosis of the lumbar spine; narcolepsy; obesity;

  degenerative joint disease of the hip and knees; fibromyalgia; mood disorder; and anxiety

  disorder. (R. 865). At Step Three, the ALJ found Plaintiff does not have an impairment or

  combination of impairments that meets or medically equals the severity of one of the listed

  impairments. (R. 865-67). Next, the ALJ determined Plaintiff retains the following residual

  functional capacity2:

            to perform light work as defined in 20 C.F.R. §404.1567(b) and 416.967(b)
            except she could occasionally bend, balance, twist, squat, kneel, crawl, climb, but
            not climb ropes, ladders, or scaffolds; avoid hazards, such as heights, vibration,
            and dangerous machinery; driving is okay; use of a cane to walk (ambulate) only;
            capable of simple, routine, repetitious work that does not require teamwork or
            working closely with the public, and occasional interaction with the public, co-
            workers, and supervisors.

  (R. 868).

            At Step Four, the ALJ found Plaintiff was unable to perform her past relevant work. (R.

  871). Finally, at Step Five, the ALJ relied on the testimony of a vocational expert to find that




  2
          Residual functional capacity (“RFC”) is the most a claimant can do in a work setting
  despite his or her limitations. 20 C.F.R. §§ 404.1545(a)(1); 416.945(a)(1).
                                                     5
      there are jobs that exist in significant numbers in the national economy that Plaintiff can perform.

      (R. 871-72). Accordingly, the ALJ determined that Plaintiff was not disabled. (R. 872).

             Based on the application for DIB and SSI, the ALJ found that Plaintiff was not disabled

      from February 1, 2011, the alleged onset date, through February 28, 2016. (R. 872). Plaintiff’s

      Title XVI application, granted on March 1, 2016, was affirmed, and the ALJ’s decision did not

      change that determination. (R. 872).


II.   DISCUSSION

             Plaintiff raises several arguments in support of her Motion to Reverse, which the Court

      will address in turn.

         1. Remand Order

         In reviewing Plaintiff’s first appeal, this Court found that, at Step Three of the sequential

      evaluation process, the ALJ did not explain why Plaintiff’s impairments did not meet or equal

      Listing 1.04C, stating

             the ALJ found that Plaintiff did not have an impairment or combination of
             impairments that met or medically equaled a listing. (R. 16). In making this
             finding, the ALJ stated that the evidence of record would not warrant a conclusion
             that the requirements of Listing 12.4 and 1.04 were met. (Id.). The ALJ then
             explains why the specific elements of Listing 12.04 were not satisfied. He does
             not, however, provide any explanation of why he concluded that Plaintiff did not
             meet the specific requirements of Listing 1.04.


      (R. 967-68). “In sum, there is conflicting evidence as to whether Plaintiff meets or equals

      Listing 1.04. The ALJ’s opinion does not explain how this evidence was assessed with

      respect to the listing’s specific criteria.” (R. 968). Accordingly, the Court found that the

      ALJ’s determination was not supported by substantial evidence and remanded the case to

      the ALJ to explain his Step Three determination as to Listing 1.04C. (R. 970).



                                                        6
       The Court has reviewed ALJ Thomas’s June 2019 ruling after remand and finds

that the ALJ assessed the conflicting evidence in determining whether Plaintiff’s

impairment met or equaled Listing 1.04C. (R. 865). Although Plaintiff disagrees with the

ALJ’s analysis of the evidence of record and conclusion that Plaintiff’s impairment does

not met or equal Listing severity, the Court finds that ALJ has complied with the Court’s

remand order.

   2. Listing 1.04A and 1.04C

   Plaintiff argues that the ALJ erred at Step Three in finding that Plaintiff’s impairment did not

meet or medically equal Listings 1.04A or 1.04C, because “to support this finding …, the ALJ

cherry-picked the evidence in violation of the remand order.” [Doc. #11-1 at 9]. The

Commissioner responds that the ALJ complied with the remand order’s and his finding is

supported by substantial evidence.

   At the third step of the evaluation process, the ALJ must determine whether a claimant’s

impairments meet or medically equal a listed impairment. If an impairment meets or equals a

listed impairment, the claimant will be found disabled. 20 C.F.R. §404.1525; 416.925. In order to

meet or equal a listing, the impairment “must meet all of the specified medical criteria.”

       Each impairment is defined in terms of several specific medical signs, symptoms,
       or laboratory test results. For a claimant to show that his impairment matches a
       listing, it must meet all of the specified medical criteria. An impairment that
       manifests only some of those criteria, no matter how severely, does not qualify.
       See Social Security Ruling (SSR) 83–19, Dept. of Health and Human Services
       Rulings 90 (Jan. 1983) (“An impairment ‘meets' a listed condition ... only when it
       manifests the specific findings described in the set of medical criteria for that
       listed impairment.” “The level of severity in any particular listing section is
       depicted by the given set of findings and not by the degree of severity of any
       single medical finding—no matter to what extent that finding may exceed the
       listed value”).




                                                 7
Sullivan v. Zebley, 493 U.S. 521, 530–31, 110 S. Ct. 885, 891, 107 L. Ed. 2d 967 (1990)

(emphasis in original); Loescher v. Berryhill, No. 16-CV-300FPG, 2017 WL 1433338, at *3

(W.D.N.Y. April 24, 2017). The claimant has the burden of showing an impairment meets or

equals a listing. Yeomas v. Colvin, No. 13-CV-6276P, 2015 WL 1021796, at *17 (W.D.N.Y.

Mar. 10, 2015).

   In making a determination at the third step in the evaluation process, the ALJ is tasked with

articulating “the specific reasons justifying his decision that the claimant does or does not meet

the relevant listing,” and failure to do so can be the basis for remand. Howarth v. Berryhill, No.

3:16-CV-1844(JCH), 2017 WL 6527432, at *5 (D. Conn. Dec. 21, 2017). When a court, in

reviewing an ALJ’s determination at Step Three, is “unable to fathom the ALJ’s rationale in

relation to evidence in the record,” remand is necessary. Berry v. Schweiker, 675 F.2d 464, 469

(2d Cir. 1982). This is true “especially where credibility determinations and inference drawing is

required of the ALJ.” Id. Thus, it is “the ALJ’s responsibility – and not the job of the

Commissioner’s attorney – to build an accurate and logical bridge from the evidence to [his]

conclusion to enable a meaningful review.” Loescher, 2017 WL 1433338, at *3 (internal

quotation marks omitted). Nevertheless, when an ALJ’s decision excluding an express rationale

in support of the Step Three finding contains, overall, “clearly credible evidence” supporting the

conclusion, remand is not required. Berry, 675 F.2d at 469.

   Listing 1.04(A) and (C) require a showing of

       1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal arachnoiditis,
       spinal stenosis, osteoarthritis, degenerative disc disease, facet arthritis, vertebral
       fracture), resulting in compromise of a nerve root (including the cauda equina) or
       the spinal cord. With:

       A. Evidence of nerve root compression characterized by neuro-anatomic
       distribution of pain, limitation of motion of the spine, motor loss (atrophy with
       associated muscle weakness or muscle weakness) accompanied by sensory or


                                                 8
       reflex loss and, if there is involvement of the lower back, positive straight-leg
       raising test (sitting and supine);
       or

       C. Lumbar spinal stenosis resulting in pseudoclaudication, established by findings
       on appropriate medically acceptable imaging, manifested by chronic nonradicular
       pain and weakness, and resulting in inability to ambulate effectively, as defined in
       1.00B2b

20 C.F.R. § Pt. 404, Subpt. P, App. 1, Listing 1.04(A) and (C).

An Inability To Ambulate Effectively

       means an extreme limitation of the ability to walk; i.e., an impairment(s) that
       interferes very seriously with the individual's ability to independently initiate,
       sustain, or complete activities. Ineffective ambulation is defined generally as
       having insufficient lower extremity functioning (see 1.00J) to permit independent
       ambulation without the use of a hand-held assistive device(s) that limits the
       functioning of both upper extremities

20 C.F.R. § Pt. 404, Subpt. P, App. 1, Listing 1.00 (B)(2)(b)(1).

   While the ALJ made no mention of Listing 1.04A in his ruling he clearly made findings that

relate to this Listing. Berry, 675 F.2d at 469 (“Before turning to the final step of our review we

wish to note that here, in spite of the ALJ's failure to explain his rejection of the claimed listed

impairments, we were able to look to other portions of the ALJ's decision and to clearly credible

evidence in finding that his determination was supported by substantial evidence.”). The

Commissioner argues that Plaintiff “has wholly failed to demonstrate motor and sensory reflex

loss as required by the listing [1.04A].” [Doc. #12 at 3]. With regard to 1.04C, the Commissioner

also argues that “the ALJ clearly demonstrated how Ms. Murillo did not meet this listing, noting

that there was no chronic weakness as the listing requires.” [Doc. #12 at 4]. The Court agrees.

       The ALJ noted that the treatment records repeatedly state that Plaintiff has 5/5 strength in

the lower extremities. (R. 865 (citing Ex. 12F, 22F, 25F; see e.g., R. 462, 734, 739, 753, 837,

846, 850, 852). Indeed, the assessments by Neurosurgeon Dr. David Gimbel, Orthopedic

Surgeon Dr. Peter Whang and Neurologists Dr. Steven Novella, Dr. Gary Lian and Dr.

                                                  9
Christopher Sinclair support the ALJ’s finding that Plaintiff has not shown evidence that she

meets the requirements of Listing 1.04A and 1.04C.

       Neurosurgeon Dr. Gimbel assessed Plaintiff in July 2013. (R. 740-44). The doctor noted

that although Plaintiff “states that she has had problems with ambulation and that she has be[en]

prescribed a walker which she has not gotten yet. She walked on her own power into the clinic.”

(R. 740). His neurologic examination found 4/5 strength (effort dependent), no Hoffman’s

bilaterally, sensation intact to LT. “BLE (**note: This exam is likely volitional as patient was

observed walking into clinic and with this, sitting exam patient should not have walked so

easily.” (R. 742). The doctor found

       Her CC [chief complaint] follows a non-dermatornal, non radicular pattern which
       is not explained by her relatively benign MRI findings. Also patient’s exam was
       extremely volitional as it was apparent that she was not giving full effort.
       Neurology findings of Hoffman’s and hyperreflexia not seen on exam today in
       clinic. There is no operation offered as there is no surgical target on imaging that
       explains her findings. This was explained in clinic and patient became very
       emotional. Patient should return to Neurology clinic for further management.

(R. 742 (encounter date 7/17/13)). Plaintiff did not return to Dr. Gimbel for a follow-up

neuro-surgical assessment.

       Plaintiff was also assessed by Orthopedic Surgeon Dr. Whang in August 2013. (R. 745-

49). In addition to finding 5/5 strength, orthopedist Dr. Whang also noted negative straight leg

raises, normal tandem gait, normal sensation, no hyperreflexia and negative Hoffman’s signs. (R.

747-48). Dr. Whang stated in relevant part,

       [Ms. Murillo] presents today for a surgical evaluation, and while she is in
       significant pain, her degenerative changes on her MRI are actually quite mild.
       Again, I do not see any pathology that I feel would benefit from surgical
       intervention. Obviously, the patient is quite frustrated that she continues to be in
       pain, but I do not believe that surgery would be expected to bring about any
       significant relief and actually could make her symptoms worse For this reason, I
       will recommend that she continue with conservative measures, including physical
       therapy and pain medications as directed by her primary care physician.


                                                10
(R. 748 (encounter date 8/15/13)). Plaintiff did not return for a follow-up orthopedic

surgical assessment.

    Neurologist Dr. Steven Novella treated Plaintiff from January 2013 through June 2018, and

consistently found 5/5 strength on examination. (R. 462, 734, 739, 751, 753, 756, 837, 846, 850,

1111, 1120, 1130). Neurologist Dr. Gary Lian treated Plaintiff on three occasions in 2012 and

consistently found that that her motor, sensory coordination and gait were within normal limits.

(R. 712, 713, 716). The doctor encouraged plaintiff to use less narcotic.3 (R. 712, 713, 716).

Neurologist Dr. Christopher Sinclair treated Plaintiff from October 2008 through December 2011

and consistently found normal gait, normal tone and 5/5 strength in all major muscle groups. (R.

359, 363, 366, 371, 374, 378, 382, 719). The Court finds that substantial evidence supports the

ALJ’s finding.

    “For a claimant to show that h[er] impairment matches a listing, it must meet all of the

specified medical criteria. An impairment that manifests only some of those criteria, no matter

how severely, does not qualify.” Zebley, 493 U.S. at 531; Genier v. Astrue, 606 F.3d 46, 49 (2d

Cir. 2010) (per curiam) (citation and internal quotation marks omitted)(“Even where the

administrative record may also adequately support contrary findings on particular issues, the

ALJ's factual findings must be given conclusive effect so long as they are supported by

substantial evidence.”). As set forth above, Plaintiff has not shown that her impairment meets all

of the medical criteria set forth in Listings 1.04A and 1.04C.



3
 The record shows that Plaintiff entered New Era Rehabilitation on June 18, 2014, seeking help
for opioid dependence x5 years. (R. 1287-1301). She was seeking help for the following
substances: cocaine (last use 6/10/14), Oxycodone (last use 6/18/14), and Benzodiazepines-
Xanax (last use 6/17/14). (R. 1292). Plaintiff reported that she “started taking prescriptions from
her neurologist who was prescribing opioid for her back pain and was abusing them and the
doctor closed up and she started abusing it on the streets. She reported taking about 30 mg of
Oxycodone and 60 mg Oxycontin daily.” (R. 1296).
                                                11
   Nor has Plaintiff established that her impairments equal these Listings. To establish “medical

equivalence” to a Listing, a claimant must show “other findings related to [her] impairment that

are at least of equal medical significance to the required criteria.” 20 C.F.R. § 416.926(b)(1)(ii).

“The Secretary explicitly has set the medical criteria defining the listed impairments at a higher

level of severity than the statutory standard. The listings define impairments that would prevent

an adult, regardless of his age, education, or work experience, from performing any gainful

activity, not just “substantial gainful activity.” Zebley, 493 U.S. at 532. Plaintiff offers no

substantive argument to show medical equivalence. The Court finds that the ALJ did not err in

considering whether Plaintiff’s impairments medically equals a listed impairment. Social

Security Ruling 17-2p, states in relevant part,

       If an adjudicator at the hearings or AC level believes that the evidence already
       received in the record does not reasonably support a finding that the individual's
       impairment(s) medically equals a listed impairment, the adjudicator is not
       required to articulate specific evidence supporting his or her finding that the
       individual's impairment(s) does not medically equal a listed impairment.
       Generally, a statement that the individual's impairment(s) does not medically
       equal a listed impairment constitutes sufficient articulation for this finding. An
       adjudicator's articulation of the reason(s) why the individual is or is not disabled
       at a later step in the sequential evaluation process will provide rationale that is
       sufficient for a subsequent reviewer or court to determine the basis for the finding
       about medical equivalence at step 3.

SSR 17-2P, 2017 WL 392836, at *4 (S.S.A. Mar. 27, 2017). The medical evidence cited above

demonstrates that Ms. Murillo’s impairments did not medically equal a listed impairment and the

ALJ’s determination is supported by substantial evidence. Accordingly, the Court finds no error

at Step Three of the sequential evaluation process.

   3. The RFC

       Plaintiff argues that the ALJ’s RFC assessment is not supported by substantial evidence.

Specifically, she argues that the ALJ erred in his weighing of the opinion evidence and maintains


                                                  12
that the RFC is not supported by substantial evidence4. The Commissioner responds that the ALJ

properly weighed the medical opinions, and that the assessed RFC is supported by substantial

evidence.

    A. Evaluation of Opinion Evidence

       Plaintiff argues that because the ALJ did not “properly evaluate opinion evidence, and as

a result lacked sufficient evidence on which to rely. Instead of seeking medical expert opinion, or

clarification from any of Ms. Murillo’s doctors, the ALJ substituted his own judgment, doing so

erroneously. [Doc. #11-1 at 16].

       Here the ALJ assigned “‘great weight’ to the light residual functional capacity finding

and [found] it to be consistent with the record showing conservative treatment, generally normal

gait, and good strength.” (R. 870).

State Agency Doctors Abraham Bernstein and Meghana Karande

       The Court finds no error in the ALJ’s assignment of “great weight” to the opinions of

State agency doctors Abraham Bernstein and Meghana Karande who reviewed the evidence of

record on July 4, 2012 and April 5, 2013, and opined that Plaintiff had the functional capacity to

perform light work. (R. 870 (citing Ex. 3A, 4A, 7A, 8A). “State agency physicians are qualified

as experts in the evaluation of medical issues in disability claims. As such their opinions may

constitute substantial evidence if they are consistent with the record as a whole.” Babcock v.

Barnhart, 412 F. Supp. 2d 274, 280 (W.D.N.Y. 2006) (citing Lewis v. Commissioner, No. 00–

CV–1225, 2005 WL 1899399, at *3 (N.D.N.Y. Aug. 2, 2005)); Frye ex rel. A.O. v. Astrue, 485

F. App’x 484, 487 (2d Cir. 2012)(“The report of a State agency medical consultant constitutes




4
 Plaintiff only challenges the weight assigned to the “opinion evidence as it relates to [her]
physical functioning.” [Doc. #11-1 at 16].
                                                 13
expert opinion evidence which can be given weight if supported by medical evidence in the

record.”) “It is well settled that an ALJ is entitled to rely upon the opinions of the state agency's

medical and psychological consultants, since they are qualified experts in the field of Social

Security disability.” Colvin v. Astrue, No. 09-CV-946S, 2011 WL 3047713, at *5 (W.D.N.Y.

July 25, 2011); Christina v. Colvin, 594 F. App'x 32, 33 (2d Cir. 2015)(“State agency medical

and psychological consultants ... are highly qualified physicians, psychologists, and other

medical specialists who are also experts in Social Security disability evaluation.”)(quoting 20

C.F.R. §416.927(e)(2)(i)). Such reliance is appropriate where, as here, the opinions of the state

agency physicians are supported by the evidence of record. “The hearing officer's choice to

accept a non-treating, non-examining physician's assessment is completely permissible within

the regulations ‘provided there is support for the result in the record.’” Monroe v. Barnhart, 471

F. Supp. 2d 203, 212-13 (D. Mass. 2007) (quoting Shaw v. Sec'y of Health & Human Servs., No.

93-2173, 1994 WL 251000, at *4 (1st Cir. June 9, 1994)). For the reasons stated above, the ALJ

did not err in finding that treatment records are consistent with the State Agency doctors’

assessment that Plaintiff could perform light work with restrictions. (R. 868-71); see Farrell v.

Astrue, No. 5:10-CV-284, 2011 WL 6941390, at *6, n.4 (D. Vt. Nov. 23, 2011), report and

recommendation adopted, No. 5:10-CV-284, 2012 WL 12538 (D. Vt. Jan. 3, 2012) (“[I]n many

cases, a state agency consultant's opinion properly contributes to the substantial evidence in

support of an ALJ's RFC determination. “). Accordingly, the ALJ did not err in assigning great

weight to the State Agency Doctors Bernstein and Karande.

   B. Adequacy of the RFC

       Finally, Plaintiff argues that “numerous providers” overwhelmingly support a finding of

disability. [Doc. #11-1 at 17]. The Court disagrees.



                                                  14
              Plaintiff bears the burden of proving she cannot perform the assessed RFC. See 20 C.F.R.

       §§404.1545; 416.945. She is unable to do that here, and the assessed RFC is supported by

       substantial evidence. See Barry v. Colvin, 606 F. App’x 621, 622 (2d Cir. 2015)(“A lack of

       supporting evidence on a matter for which the claimant bears the burden of proof, particularly

       when coupled with other inconsistent record evidence, can constitute substantial evidence

       supporting a denial of benefits.”). As set forth above, the treatment records of Neurosurgeon Dr.

       David Gimbel, Orthopedic Surgeon Dr. Peter Whang and Neurologists Dr. Steven Novella, Dr.

       Gary Lian and Dr. Christopher Sinclair are substantial evidence supporting the ALJ’s physical

       RFC finding.

              The Court’s role in reviewing a disability determination is not to make its own

       assessment of the plaintiff’s functional capabilities; it is to review the ALJ’s decision for

       reversible error. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012). Accordingly, the Court

       finds that the ALJ did not err in assessing plaintiff’s physical RFC and that it is supported by

       substantial evidence of record.

III.   CONCLUSION

              In all, when the Court applies, as it must, the substantial evidence standard, it is required

       to affirm the decision of the Commissioner in this case. “Even where the administrative record

       may also adequately support contrary findings on particular issues, the ALJ’s factual findings

       must be given conclusive effect so long as they are supported by substantial evidence.” Genier

       v. Astrue, 606 F.3d 46,49 (2d Cir. 2010) (internal quotations marks omitted). This means that

       when the medical evidence “is susceptible to more than one rational interpretation, the

       Commissioner’s conclusion must be upheld.” McIntyre, 758 F.3d at 149.

              Therefore, after a thorough review of the record and consideration of all arguments

       Plaintiff has raised, the Court finds that the ALJ did not commit legal error and that his opinion
                                                        15
is supported by substantial evidence. Accordingly, plaintiff’s Motion to Reverse the Decision of

the Commissioner or in the Alternative Motion for Remand for a Hearing [Doc. #11] is

DENIED. Defendant’s Motion for an Order Affirming the Commissioner’s Decision [Doc. #12]

is GRANTED.

       This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of

Civil Procedure. Appeals can be made directly to the appropriate United States Court of Appeals

from this judgment. See 28 U.S.C. §636(c)(3); Fed. R. Civ. P. 73(c). The Clerk is directed to

enter judgment in favor of the defendant and close this case.

               SO ORDERED, this 30th day of March 2020, at Bridgeport, Connecticut.

                                               /s/ William I. Garfinkel
                                              WILLIAM I. GARFINKEL
                                              United States Magistrate Judge




                                                16
